Citation Nr: 1016566	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  06-32 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for residuals of a right leg 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1950 to September 1954.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2006 
rating decision by the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).  In November 
2009, this matter was remanded for further development.  In 
March 2010, the Board received additional evidence with a 
waiver of RO initial consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed July 2002 rating decision denied service 
connection for residuals of a right leg injury (acute injury 
to right shin with thrombophlebitis of the right femoral and 
greater saphenous veins) on the basis that the current 
disability shown was related to a postservice injury in 1995 
and not to a right leg injury in service.

2.  Evidence received since the July 2002 decision does not 
tend to show that the Veteran's current right leg disability 
is related to a right leg injury in service; does not relate 
to the unestablished fact necessary to substantiate the claim 
of service connection for residuals of a right leg injury; 
and does not raise a reasonable possibility of substantiating 
such claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of service connection for residuals of a right leg 
injury may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that VCAA notice in a claim to reopen must include (with 
some degree of specificity) notice of the basis for the prior 
denial of the claim, notice of the evidence and information 
necessary to reopen the claim, and notice of the evidence and 
information necessary to establish the underlying claim of 
service connection.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

Pursuant to the Board's remand, a letter in December 2009 
provided the Veteran Kent-compliant notice, including of what 
was necessary to establish the underlying claim of service 
connection, and of his and VA's responsibilities in claims 
development.  The letter specifically advised him that to 
reopen the claim he needed to submit new and material 
evidence, and of the bases for the prior denial of the claim.  
Although complete notice of what is needed to reopen the 
claim was not provided before the initial unfavorable 
decision in the matter, essentially complete notice was 
provided after the Board's remand, and the claim to reopen 
was thereafter readjudicated.  See February 2010 supplemental 
statement of the case.  Consequently, any earlier notice 
defect has been cured, and the Veteran is not prejudiced by 
such defect.

Given that the claim to reopen is being denied, whether or 
not the Veteran received timely notice regarding disability 
ratings and effective dates of awards (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)) is moot.  Regardless, 
such notice was provided in the December 2009 VCAA letter.

Regarding VA's duty to assist, the Veteran was asked (via the 
VCAA letter), to provide additional information in order to 
help substantiate his claim.  He submitted a personal 
statement (identifying treatment and presumably medical 
records with regard to his back ) as well as a statement from 
his representative.  

Notably, in a claim to reopen, the duty to assist by 
arranging for a VA examination or obtaining a medical opinion 
does not attach until the previously denied claim has been 
reopened.  38 C.F.R. § 3.159(c)(4)(iii).  The Board finds 
that VA has met its assistance obligations in this case.  The 
Veteran is not prejudiced by the Board's proceeding with 
appellate review.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Generally, a rating decision denying a claim for VA benefits 
that is not appealed is final based on the evidence of record 
at the time of the decision, and may not be reopened or 
allowed based on such evidence.  38 U.S.C.A. § 7105.  
However, if new and material evidence is presented or secured 
with respect to the claim that has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

A July 2002 rating decision denied the Veteran service 
connection for residuals of a right leg injury essentially 
based on findings that an injury in service was acute and 
resolved, and that the current right leg disability was 
related to an intercurrent postservice injury in 1995.  The 
Veteran was notified of that rating decision and of his right 
to appeal it.  He did not do so, and it became final.  
38 U.S.C.A. § 7105. 

In correspondence received in December 2005 the Veteran 
expressed disagreement with the July 2002 rating decision; as 
it was untimely to initiate an appeal, it was interpreted as 
a claim to reopen.

Evidence of record at the time of the July 2002 rating 
decision included the Veteran's service treatment records 
which include a report of treatment for thrombophlebitis of 
the right femoral and greater saphenous vein following a shin 
abrasion injury in March 1953; a March 1955 report of a VA 
orthopedic consultation record (which did find right knee 
disability that was claimed as due to the injury in service); 
March 1996 to February 1997 records from Stanford Health 
services showing the Veteran received treatment, including 
surgery (with bone graft) for a right tibial fracture the 
Veteran sustained in a postservice (May 1995) fall from a 
ladder.

Evidence received since the July 2002 rating decision 
includes 1995 surgical/follow up records from K. L., MD; 
photocopies of photographs of an injured leg; and statements 
from the Veteran and his representative.

As the claim was previously denied because it was determined 
that the current right disability shown was related to a 
postservice injury in 1995 (and unrelated to the right leg 
injury in service), for additional evidence received to be 
new and material, it would have to relate to this matter, 
i.e., it would have to tend to show that the Veteran's 
current right leg disability is related to an injury in 
service, and not to the postservice right leg injury in 1995. 

The additional evidence received since July 2002, including 
the postservice treatment records, the leg photographs 
(showing injured lower extremity), and the statements by the 
Veteran and his representative, are new to the extent that 
they were not previously of record and were not considered by 
the RO in July 2002.  However, they are for the most part 
cumulative evidence, as it is not (and was not) in dispute 
that the Veteran sustained a right leg injury in service (and 
also another injury after service) or that he now has right 
lower extremity disability.  Therefore, they are not material 
evidence as they do not address the unestablished fact 
necessary to substantiate the claim; they do not tend to show 
that the Veteran's current right leg disability is related to 
the injury in service, and not to the postservice injury in 
1995.  

As no further evidence has been received in connection with 
the instant claim to reopen, the Board must find that no 
evidence received since the July 2002 rating decision relates 
to the unestablished fact necessary to substantiate the claim 
(i.e., that the Veteran's current right leg disability is 
related to the injury in service, and not to the postservice 
right leg injury in 1995), and that the evidence received 
since the July 2002 rating decision does not raise a 
reasonable possibility of substantiating the claim of service 
connection for residuals of a right leg injury.  Accordingly, 
the evidence received since the July 2002 rating decision 
cannot be found new and material, and the claim of service 
connection for residuals of a right leg injury may not be 
reopened.

ORDER

The appeal to reopen a claim of service connection for 
residuals of a right leg injury  is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


